Rose, J.
This is a suit in equity.by Delia Tucker Beatty, plaintiff, against her husband, Wallace D. Beatty, defendant, for a divorce on the ground of extreme cruelty, for adjustment of their property rights and for alimony. Defendant denied the charge of extreme cruelty. Upon a trial of the cause, the district court granted plaintiff a divorce from her husband, quieted in her the title to a tourist camp in which both had been interested, allowed her alimony in the sum of $2,500, and required defendant to pay her attorneys’ fee of $50.
Plaintiff appealed, but she does not attack the divorce. She assails that part of the decree relating to property rights and alimony as failing to allow her sufficient relief under the evidence, and challenges the attorneys’ fees as inadequate.
Upon a trial de novo, the unanimous finding is that plaintiff, on the merits of her case, is not entitled under the evidence to any relief in addition to that granted by the decree of the district court. There was, however, error in limiting the attorneys’ fees for services in the district court to $50. Owing to necessary services of counsel in procuring the adjustment of complicated property rights and the difficult task of proving the value of real and personal property owned by defendant or in which he had an interest, the fees for the services of attorneys for plaintiff in the district court should have been $100 in addition to the allowance below. As modified to that extent the judgment is affirmed at the costs of defendant.
Affirmed as modified.